Citation Nr: 9922504	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  95-28 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for acne of the face, neck 
and back with scarring, currently evaluated at 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued the 30 percent evaluation 
for the veteran's acne of the face, neck and back with 
scarring.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's disability due to acne is not shown to be 
productive of a complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement; or eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or that is exceptionally repugnant.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for acne of the face, neck and back with scarring, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7800, 7803, 
7804, 7806 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that an allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet.App. 377, 381 (1994), Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992). Accordingly, the Board finds that 
the veteran's claims for increased evaluations are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
examination and treatment records, private medical records, 
personal hearing testimony, and written statements.  The 
Board does not know of any additional relevant evidence that 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

Pursuant to a November 1977 RO rating decision, the veteran 
was granted service connection with a 10 percent disability 
rating for acne of the face, neck and back with scarring.  
The RO granted service connection on the basis that the 
veteran's acne existed prior to service, but was permanently 
worsened as a result of service.  The veteran's 10 percent 
disability rating remained in effect until the RO's October 
1989 decision which increased the disability rating to 30 
percent.

The veteran contends that the evaluation assigned since the 
October 1989 rating decision for acne of the face, neck and 
back with scarring does not adequately reflect the severity 
of his skin symptomatology.  The veteran contends that an 
evaluation in excess of 30 percent is warranted under 
38 C.F.R. § 4.118, Diagnostic Code 7800 (1998).

A February 1993 VA examination noted continuous treatment for 
the veteran's acne more recently involving his eyelids.  The 
examination showed numerous well healed scars involving most 
of the upper torso, proximal portions of the upper 
extremities, face, and neck.  Very few lesions were noted on 
the day of the examination.  Examination of the eyelids was 
normal.  It was noted that the veteran had been treated with 
antibiotics for approximately 30 years and his new lesions 
involved his cheeks and lateral aspect of his neck.  The 
assessment was chronic scarring acne.  The examiner indicated 
that the veteran would need ongoing treatment by a 
dermatologist in the foreseeable future.

Private outpatient treatment records from Columbus Regional 
Clinic from November 1995 to June 1996 indicate that the 
veteran had acne scarring on his face, neck and back with a 
notation that the veteran had been taking antibiotics for his 
acne since 1962.  However, there is no indication of 
treatment of the veteran's acne.

The veteran was afforded a VA examination in September 1997 
which showed the presence of residual scarring on his face, 
neck, upper chest, and back areas.  There was no acne 
formation except for one on his left anterior ear.  The scars 
were benign and nontender and the veteran reported that the 
scarring had not increased since his last examination.  The 
veteran indicated that in 1963 to 1965 he had radiation 
treatment for his skin condition at the Belbola Naval 
Hospital in San Diego, which he believes, caused cysts on his 
eyelids and left scars.  There was no diagnosis made 
concerning the examination of his skin.  

A VA examination conducted in January 1998 subjectively 
reported a history of acne of the face, back, chest and upper 
arms since 1960 which had been treated with antibiotics since 
that date.  The veteran again reported being treated with 
radiation while in service for his skin condition, but he did 
not complain of radiation effects on the skin.  The 
examination objectively showed face, upper arms, the chest, 
the back and the posterior aspect of the neck with 4+ 
scarring with residuals of the acne.  The veteran had one 
isolated papule on the anterior chest and one to two papules 
near the lobe of the left ear.  The rest of the skin showed 
no evidence of papules or pustules or cysts.  There were no 
ulcerations seen, no hyperpigmentation, no scaling, and no 
keratosis.  There was no evidence of skin lesions consistent 
with carcinoma.  The veteran indicated that he had no changes 
in his skin problem since the early 1990's.  The diagnosis 
was acne of the face, chest, back and upper arms with no 
evidence of radiation dermatitis.

The transcript of the veteran's personal hearing at the RO in 
January 1993 recounts that he complained of cysts developing 
on his eyelids, with acne on his face, arms, buttocks, and 
groin area.  The veteran testified that he would get flare-
ups once a month like a rash.  The veteran did not experience 
pain, but he did experience itching, depending upon the 
weather or season.  The veteran testified that he use to work 
as a machinist, but had to quit because the chemicals 
infected his skin lesions.  The veteran also indicated that 
he believed he could not get other jobs due to his 
appearance.  The veteran believed that his nerves have some 
connection to his skin eruptions.

The veteran's sisters submitted statements in June 1996 
concerning their brother's skin condition.  The sisters 
indicated that the veteran underwent extensive treatment for 
acne while in service and after separation.  

In addition, the Board has also reviewed the pictures showing 
the extent of the veteran's skin disorder to the face, neck, 
back with scarring and his written statements describing his 
symptoms and disability.

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  The veteran can be rated separately under Diagnostic 
Codes 7800, 7803, 7804, and 7806 to the extent that the same 
manifestations are not being rated more than once.

The Rating Schedule provides a 30 percent evaluation for 
severely disfiguring scars of the head, face or neck, 
especially if producing a marked and unsightly deformity of 
eyelids, lips and auricles.  A 50 percent evaluation is 
warranted for complete impairment or exceptionally repugnant 
deformity of one side of face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (1998).

The Rating Schedule also provides that a 10 percent rating is 
warranted for scars that are superficial, poorly nourished 
with repeated ulcerations or superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (1998).

In addition, eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area warrants a 
10 percent evaluation and eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement warrants 
a 30 percent evaluation.  A 50 percent evaluation is 
warranted for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  As such, in this case, rating by analogy to the 
aforementioned codes is both possible and appropriate under 
38 C.F.R. § 4.20.

The Board has reviewed the evidence including the photographs 
of the veteran's head, face and neck taken in connection with 
his reopened claim.  The scars cause some definite 
disfigurement in the facial and neck area but clearly they 
are not productive of a complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement to warrant a 50 percent disability 
evaluation under Diagnostic Code 7800.  The color photographs 
are persuasive of this.   

The veteran has perhaps an isolated lesion or two, but no 
manifestations such as exfoliation , exudation or itching 
involving an exposed surface or extensive area has been 
described on clinical examinations.  Furthermore,  none of 
the areas of scarring is described as poorly nourished with 
ulceration, and hyperpigmentation has not been shown.  None 
of the scars is tender and painful.   Therefore,  a 
compensable rating under either Diagnostic Code 7803,  7804, 
or 7806 is not warranted in this case.

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2 (1998).  In addition, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations (1998) have been considered, whether or not they 
were raised by the veteran as required by the holding of 
Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1991), including 
the provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, there has been no assertion or showing that the 
veteran's disability due to a skin disorder has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Entitlement to an increased evaluation in excess of 30 
percent for acne of the face, neck and back with scarring is 
denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

